Order entered July 18, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01180-CR
                                      No. 05-16-01181-CR

                         ZACHARY ELLIOT CALLENS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                 Trial Court Cause Nos. 219-82261-2015 & 219-82262-2015

                                            ORDER
       We REINSTATE these appeals.

       Because appellant’s brief had not been filed despite having been granted three extensions

of time, we abated these appeals for a hearing. On July 7, 2017, we received the trial court’s

July 6 findings and recommendations.            We ADOPT the trial court’s findings and

recommendations that (1) appellate counsel Kristen Brown has been working in a diligent

manner, (2) these appeals have large appellate records requiring additional time to review, and

(3) Ms. Brown needs an additional forty-five days in which to file appellant’s brief.

       We ORDER appellant’s brief filed within forty-five days of the date of this order.

                                                      /s/    LANA MYERS
                                                             JUSTICE